Citation Nr: 1738838	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-42 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for headaches. 

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a right leg disability, to include as secondary to a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to August 1959.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In January 2016, the Board remanded the claims for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

I. VA Examination

Regarding entitlement to service connection for headaches, the Veteran contends that his headaches are related to an in-service incident that occurred at Ardmore Air Force Base in July or August 1957.  The Veteran elaborated that he was ordered to stand at attention for several hours on a hot day, passed out, fell, and hit his head.  The Veteran added that he has suffered from headaches since his fall.  See Veteran's May 2003, June 2003, and July 2011 Statements.  The Veteran's spouse corroborated the Veteran's assertions regarding the event in a statement she provided in November 2013.  The Veteran's service treatment records (STRs) document that the Veteran was provided medical treatment for dizziness at Ardmore Air Force Base in August 1957 and was kept overnight for observation.  See August 1957 STR. 

Regarding entitlement to service connection for a low back and right leg disability, the Veteran contends that these disabilities resulted from repeatedly moving and lifting heavy objects, such as a 300-pound aircraft stand, in-service.  Regarding the right leg, the Veteran has also alternatively alleged that a right leg condition is secondary to his back disability.  The Veteran has contended that he has suffered from right leg and back pain since service.  See Veteran's July 2011 Statement and February 2014, VA Form 9.  The Veteran's DD 214 lists the Veteran's military occupational specialty as aircraft mechanic.  

The Veteran was afforded a VA examination in October 2016 to determine the nature and etiology of his claimed disabilities.  The October 2016 examiner provided a negative nexus opinion for the Veteran's headaches on the basis that there was a lack of "sufficient documented evidence to indicate [the Veteran] had developed headaches associated with his fall injury in 1957."  Likewise, the examiner did not causally connect the Veteran's low back disability to his service because there was a lack of "documented evidence" of the Veteran having back complaints in-service.  Regarding the right leg, the examiner concluded the Veteran did not have a current disability. 

The Board concludes that this examination is inadequate because it failed to take into account the Veteran's and his spouse's lay statements.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate).  The Veteran is competent to provide evidence regarding the facts or circumstances of what he experienced in-service.  The STRs reflect the Veteran was treated for dizziness at Ardmore Airforce Base in August 1957.  The Veteran's DD 214 lists the Veteran's military occupational specialty as aircraft mechanic.  Therefore, for purposes of this remand, the Board finds the Veteran's statements regarding an in-service fall and lifting heavy objects in-service to be credible, as they are consistent with the places, types, and circumstances of his service as reflected by his service records.  38 C.F.R. § 3.159(a)(2).  For purposes of this remand, the Board also finds credible the Veteran's and his spouse's statements that he has suffered from headaches since his in-service fall and the Veteran's statement that he has suffered from back and leg pain since service because the Veteran is competent to identify headaches and back and leg pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (stating that lay testimony iterating knowledge and personal observations of witness are competent to prove that a claimant exhibited certain symptoms at a particular time following service).  

For the right leg disability, the Board notes that on August 2012 VA examination degenerative joint disease of the right knee was diagnosed.  On October 2016 VA examination, although acknowledging that right knee degenerative joint disease was present, the examiner opined that he was not rendering a diagnosis for the right leg because the finding on the knee was incidental and was less likely the cause of the Veteran's leg complaint of right leg weakness.  However, as the right knee degenerative joint disease is a diagnosis of a right leg disability, it is still necessary to obtain an opinion as to whether it is related to the Veteran's service, to include heavy lifting as an aircraft mechanic. 

II. VA Treatment Records

VA treatment records up to August 2016 have been associated with the Veteran's claims file.  Therefore, any updated VA treatment records should be associated with the claims file on remand. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records from August 2016 to the present. 

2. After completing the development requested in item 1, return the claims file, to include a copy of this remand, to the October 2016 examiner for an addendum opinion as to the nature and etiology of the Veteran's headaches, low back disability, and right leg disability.  If the examiner who completed the October 2016 exam is unavailable, another appropriate medical professional should render the opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish opinions with respect to the following questions:

(A) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current headaches are caused by any in-service disease, event, or injury? 

For purposes of providing the opinion, the reviewing clinician should accept as true the Veteran's statements regarding falling and hitting his head in-service and his statement about suffering from headaches since his fall.  See Veteran's May 2003, June 2003, and July 2011 Statements.

(B) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability is caused by any in-service disease, event, or injury?

For purposes of providing the opinion, the reviewing clinician should accept as true the Veteran's statements regarding lifting heavy objects in-service and his statement about suffering from low back pain since service.  See Veteran's July 2011 Statement and February 2014, VA Form 9.  

(C) Is it at least as likely as not (50 percent probability or greater) that any right leg disability, to include degenerative joint disease of the right knee, is caused by any in-service disease, event, or injury?
(D) If the answer to (B) is that it is at least as likely as not that the low back disability is related to the Veteran's service, then is it at least as likely as not (50 percent probability or more) that the Veteran's right leg disability is caused by the Veteran's low back disability?  

(E) If the answer to (B) is that it is at least as likely as not that the low back disability is related to the Veteran's service, then is it at least as likely as not (50 percent probability or more) that the Veteran's right leg disability was aggravated beyond the natural progression of the disability by the Veteran's low back disability (where aggravation is any increase in severity beyond the natural progression of the disability)?

For purposes of providing the opinions in (C) through (E), the reviewing clinician should accept as true the Veteran's statements regarding lifting heavy objects in-service and his statement about suffering from right leg pain since service.  See Veteran's July 2011 Statement. 

The reviewing clinician should provide a complete rationale for any opinion provided.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





